SUMNER, J.
The petitioner Ethel Winifred West has brought suit against her husband alleging extreme cruelty on the part of the respondent, and that he had been guilty of adultery.
The respondent did not appear, his counsel stating that he had been unable to get in touch with him as he is away on some naval ship. In view of the time the petition had been pending, on the insistence of petitioner’s counsel, the matter was héard -and the respondent’s attorney cross-examined petitioner’s witnesses but offered no testimony.
The petitioner testifies to the respondent striking her with him hands many times, and throwing Indian-heads and flat-irons at her. She admits that there were no marks left on her body, and there is no corroborating testimony. She testified that her husband admitted to her that he had a venereal disease once, and pointed out te woman from whom he claimed to have gotten it, to the petitioner. She offers'no corroborating testimony to this allegation. It would seem as if the testimony of the physician, apparently a local docctor who treated her husband, could have been obtained.
The petitioner presented a vile and obsccene letter written her by her husband charging her with adultery and with having been arrested, and he enclosed with that an anonymous letter to him charging her with these same tings, and this letter was the basis of his charges against her. In answer to his letter she wrote that she had no excuses, “if he wanted to believe an unsigned letter it was up to him to do so.” It seems strange, in view of the nature of the charges, that her reply was so mild in tone.
She admitted that she had been arrested -and paid a fine. She was somewhat uncertain as to the charge but at one time thought it was revel-ling. She said -she had been annoyed by a woman calling her a streetwalker, and she had in return she call-this woman a vile name.
The question of condonation was raised, as after this letter was written the parties lived together, with some friends, for three or four days, apparently in the same room. The petitioner denies there was any cohabitation during that time.
In view of the lack of corroboration of the petitioner’s testimony and her own attitude and conduct, the court does not believe she is entitled to a divorce.
Petition denied.